DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the divisional filed 3/8/2022. Claims 1-11 are currently pending. Claim 3 has been withdrawn as a result of the election requirement.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 3/8/2022 is acknowledged.
Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobben (US 2002/0137617 A1) in view of Pluymaekers (US 6168560 B1).
	Regarding claim 1, Kobben discloses a machine (10 – Fig. 1) for converting sheet stock material (16 – Fig. 1) into a three dimension void fill material (para. 0039, lines 4-8), the machine comprising: an inlet chute (132 – Fig. 1); an outlet chute (the assembly of 284 and 288 – Fig. 16); an internal drive assembly comprising a drive motor (40 – Fig. 2) adapted to rotate a plurality of opposed crush wheels (the assembly of 140 and 142 – Fig. 8 and para. 0059), the crush wheels adapted to pull the sheet stock from the inlet chute and push the void fill material to the outlet chute all in a downstream direction (para. 0057, lines 4-15), the internal drive assembly further comprising a frame (56 – Fig. 2) securing the drive motor and a first power transmission set (the portion of 42 that appears to be a drive chain and sprocket – Fig. 2) adapted to rotate a drive axle (150 – Fig. 8) on which a first set of crush wheels (140 – Fig. 8) are rotated (para. 0059); a subframe (160 – Fig. 8) securing a driven axle (154 – Fig. 8) on which a second set of crush wheels (142 – Fig. 8) are rotated (para. 0059), and wherein the subframe (see Figs. 8 and 9).
	However, Kobben does not disclose a second power transmission set adapted to rotate the driven axle in synchronous rotation with the drive axle.
	Pluymaekers teaches a machine (20 – Fig. 1A) for converting sheet stock material (22 – Fig. 1A) into a three dimension void fill material (col. 5, lines 25-27), the machine comprising a drive motor (312 – Fig. 5) and a first power transmission set (342 – Fig. 5) adapted to rotate a drive axle (the lower 310 – Fig. 5) on which a first wheel (the lower 302 – Fig. 5) is rotated (col. 9, lines 39-43); a driven axle (the upper 310 – Fig. 5) on which a second wheel (the upper 302 – Fig. 5) is rotated (col. 9, lines 39-43), wherein a second power transmission set (314 – Fig. 5) is adapted to rotate the driven axle in synchronous rotation with the drive axle about substantially parallel axes of rotation (col. 10, lines 46-54). One of ordinary skill in the art, upon reading the teaching of Pluymaekers, would have recognized that the internal drive assembly of Kobben can be modified to comprise a second power transmission set as taught by Pluymaekers. Since the second set of crush wheels in Kobben is rotated through contact with the first set of crush wheels, one of ordinary skill in the art would have further recognized that modifying Kobben to comprise a second power transmission set as taught by Pluymaekers would reduce wear on both sets of crush wheels and reduce the costs to maintain the machine.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the internal drive assembly of Kobben to comprise a second power transmission set as taught by Pluymaekers in 

Kobben, as modified by Pluymaekers, further teaches:
	Claim 2, that the subframe (160 – Fig. 8, Kobben) is pivotally attached to the frame (56 – Fig. 2, Kobben) at a pivot point (at 162 – Fig. 8, Kobben) located laterally outside of a space between the opposed crush wheels (140, 142 – Fig. 8, Kobben) and at a position that allows the subframe and the driven axle (154 – Fig. 8, Kobben) to pivot at least partly in the downstream and upstream directions (see Fig. 8 and 9, Kobben).

	Claim 7, that the subframe (160 – Fig. 8, Kobben) comprises first (the left plate of 160 – Fig. 5, Kobben) and second (the right plate of 160 – Fig. 5, Kobben) floating plates which movably secure (via at least 152, 162, and 180 – Fig. 5, Kobben) first (the left end of 154 – Fig. 8, Kobben) and second (the right end of 154 – Fig. 8, Kobben) ends of the driven axle (154 – Fig. 8, Kobben) to the frame (56 – Fig. 2, Kobben), each floating plate being independently movable and urged to a closed position (the position of the driven axle in Fig. 8, Kobben) by a biasing element (170 – Fig. 9 and para. 0061, Kobben). Note that the first and second floating plates are independently movable with respect to element 152.

	Claim 9, that the subframe (160 – Fig. 8, Kobben) is movably attached to the frame (56 – Fig. 2, Kobben) to permit displacement of the driven axle (154 – Fig. 8, Kobben) and second set of crush wheels (142 – Fig. 8, Kobben) caused by the back pressure applied to the plurality of (see Figs. 8 and 9, Kobben). Note that the driven axle and the second set of crush wheels are capable of being displaced due to pressure as stock material is being fed through the plurality of opposed crush wheels.

	Claim 10, that displacement of the driven axle (154 – Fig. 8, Kobben) and second set of crush wheels (142 – Fig. 8, Kobben) as the stock material is fed further causes reduced traction between the plurality of opposed crush wheels and the stock material which causes a reduced feed rate of the stock material being pulled from the inlet chute. See Figs. 8 and 9 of Kobben, pivoting the driven axle and the second set of crush wheels would cause the driven axle and the second set of crush wheels to disengage stock material which would cause reduced traction and reduced feed rate of stock material being pulled from the inlet chute.

	Claim 11, the displacement of the driven axle (154 – Fig. 8, Kobben) and second set of crush wheels (142 – Fig. 8, Kobben) is at least partly in the downstream direction and an opposite upstream direction (see Fig. 9 of Kobben). Note that initially the driven axle and the second set of crush wheels is displaced in the downstream direction but as they continue to rotate about the pivot point, they move back in the upstream direction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobben (US 2002/0137617 A1) in view of Pluymaekers (US 6168560 B1) and Cheich (US 2012/0289392 A1).
Regarding claim 8, Kobben, as modified by Pluymaekers, teaches essentially all of the elements of the claimed invention in claim 1 and further teaches that the inlet chute (132 – Fig. 1, Kobben) further comprises an internal volume defined by opposed top and bottom walls and opposed side walls (the top, bottom, and side walls of 132 as seen in Figs. 1 and 2, Kobben); wherein a spacing between the side walls is largest at an upstream location nearest an inlet port (the inlet of 132 – Fig. 1, Kobben) and gradually decreases in a downstream direction to a location nearest the crush wheels (see Fig. 2, Kobben).
	However, Kobben as modified by Pluymaekers, does not teach that the spacing between the top and bottom walls is smallest at an upstream location nearest an inlet port and gradually increases in a downstream direction to a location nearest the crush wheels.
	Cheich teaches a machine (50 – Fig. 1) for converting sheet stock material into a three dimension void fill material (para. 0036, lines 1-2), the machine comprising: an inlet chute (96 - 1) comprising an internal volume defined by opposed top (the forward wall of 96 – Fig. 1) and bottom (the rear wall of 96 – Fig. 1) walls and opposed side walls (the left and right walls of 96 – Fig. 8), wherein a spacing between top and bottom walls is smallest at an upstream location nearest an inlet port (the upstream end of 96 – Fig. 1) and gradually increases in a downstream direction at a location nearest crush wheels (para. 0044, lines 2-8 and see Fig. 2), wherein a spacing between side walls is largest at an upstream location nearest the inlet port and gradually decreases in a downstream direction at a location nearest the crush wheels (see Fig. 8), wherein the inlet chute further comprises an angled inlet port having a lower inlet surface (the surface on the rear wall at the inlet of 96 – Fig. 2) extending from the bottom wall and an upper overhang (the surface on the front wall at the inlet of 96 – Fig. 2) extending from the (see Fig. 2), the upper overhang also being angled downward relative to the downstream direction (see Fig. 2) in order to help contain and minimize any noise and dust from the conversion process (para. 0047, lines 3-4).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have substituted the inlet chute of Kobben and Pluymaekers, with the inlet chute of Cheich in order to provide an inlet chute that is configured to contain and minimize any dust and noise from the conversion process.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/21/2022